
	
		III
		110th CONGRESS
		1st Session
		S. RES. 153
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Making temporary appointments to the Select
		  Committee on Ethics.
	
	
		That (a) for matters before the
			 Select Committee on Ethics involving the preliminary inquiry arising in
			 connection with alleged communications by persons within the committee’s
			 jurisdiction with and concerning David C. Iglesias, then United States Attorney
			 for the District of New Mexico, and subsequent action by the committee with
			 respect to that matter, if any, the Senator from Colorado (Mr. Salazar) shall
			 be replaced by the Senator from Ohio (Mr. Brown).
			(b)The membership of
			 the Select Committee on Ethics shall be unchanged with respect to all matters
			 before that committee other than the matter referred to in subsection
			 (a).
			
